Citation Nr: 1336696	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for pelvic fracture with L5-S1 radiculopathy, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of left hip fracture with knee pain, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for residuals of right hip fracture with knee pain, currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable rating for residuals of left orbital fracture. 

5.  Entitlement to an increased rating for mood disorder with headaches due to traumatic brain injury, currently evaluated as 50 percent disabling for the periods from December 8, 2006 to December 18, 2006 and from September 1, 2007 to August 13, 2009.

6.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which in pertinent part, granted an evaluation of 10 percent for mood disorder with headaches due to traumatic brain injury.  This matter also comes before the Board from a February 2008 rating decision of the VA RO in North Little Rock, Arkansas, which denied service connection for posttraumatic stress disorder (PTSD); increased ratings for pelvic fracture with L5-S1 radiculopathy, left and right hip fracture with knee pain, left orbital fracture, and status post right rib fractures; and a TDIU. 

The Veteran testified before the undersigned Veterans Law Judge via videoconferencing technology in July 2009.  A transcript of the hearing was prepared and is associated with the claims file.

In a May 2010 decision, the Board denied service connection for PTSD, denied a compensable rating for status post right rib fractures and remanded the remaining issues for additional development.

In a November 2011 rating decision, the Appeals Management Center (AMC) increased the Veteran's evaluation for mood disorder due to traumatic brain injury to a 50 percent rating, effective December 8, 2006 and assigned a temporary total disability (100 percent) rating due to inpatient care of a service-connected disability, effective December 19, 2006.  The AMC then assigned a 50 percent disability rating effective, September 1, 2007 and a 100 percent evaluation, effective August 14, 2009.

The Board notes that since the increases to 50 percent did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Because the 100 percent rating assigned to the Veteran's service-connected mood disorder due to traumatic brain injury is the maximum rating available for this disability, higher rating claims for mood disorder due to traumatic brain injury for the period between December 19, 2006 and August 31, 2007 and for the period since August 14 ,2009 , are no longer on appeal.

The Board notes that in the November 2011 rating decision, the AMC also granted service connection for a traumatic brain injury at a 40 percent disability rating, effective December 8, 2006.  In a February 2012 rating decision, the RO continued the 40 percent evaluation.  The Veteran did not express disagreement with either of these decisions and therefore the issue is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for an increased rating in excess of 10 percent for pelvic fracture with L5-S1 radiculopathy; an increased rating in excess of 10 percent for residuals of left hip fracture with knee pain; an increased rating in excess of 10 percent for residuals of right hip fracture with knee pain, entitlement to a compensable rating for residuals of left orbital fracture; an increased rating for mood disorder with headaches due to traumatic brain injury, currently evaluated as 50 percent disabling for the periods from December 8, 2006 to December 18, 2006 and from September 1, 2007 to August 13, 2009; and entitlement to a TDIU.

Regarding the issue of entitlement to an increased rating for mood disorder with headaches due to traumatic brain injury, currently evaluated as 50 percent disabling for the periods from December 8, 2006 to December 18, 2006 and from September 1, 2007 to August 13, 2009, as noted above, the Board remanded this issue in May 2010 for further development.  The May 2010 Board remand essentially requested that the Veteran be afforded a VA examination to determine the nature and severity of his service-connected psychiatric disorder and to also determine the nature and etiology of his headaches.  It was then directed that, if the Veteran's claim was not granted to his satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the opportunity to respond thereto before the matter was returned to the Board.

As noted in the Introduction above, in a November 2011 rating decision, the AMC increased the Veteran's evaluation for mood disorder due to traumatic brain injury to a 50 percent rating, effective December 8, 2006, assigned a temporary total disability (100 percent) rating due to inpatient care of a service-connected disability, effective December 19, 2006, assigned a 50 percent disability rating effective, September 1, 2007 and assigned a 100 percent evaluation, effective August 14, 2009.

Since the increases to 50 percent did not constitute a full grant of the benefits sought, the increased rating issues remained in appellate status.  AB; supra.

However, no such SSOC was issued with respect to the Veteran's claim for entitlement to an increased rating for mood disorder with headaches due to traumatic brain injury.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that it was expressly requested that an SSOC be issued with respect to this claim following all requested development, and the claims file does not contain any such SSOC following the requested development, the Board finds that VA has not substantially complied with the remand directives.  Consequently, a new remand is required to comply with the holding of Stegall.

For the remaining claims, the Board notes that in its February 2012 rating decision, the RO noted that VA examinations were conducted in October 2011 and November 2011.  However, the most recent VA treatment records associated with the file are from September 2011 and the most recent VA examination in the file took place in October 2010.  From the text of that rating decision, it appears that the November 2011 VA examination pertained to the foot, and that the October 2011 VA examination pertained to traumatic brain injury.  As the issues certified for appeal include disabilities involving the lower extremities, as well as the appropriate evaluation for a disability characterized as left orbital fracture, the Board is considered that the reports of these examinations could contain information pertinent to the matters now on appeal.   Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Little Rock, Arkansas VA Medical Center (VAMC) all outstanding medical records from September 2011 to the present, to include the reports of any VA compensation and pension examinations.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, readjudicate the issues on appeal, to include entitlement to an increased rating for mood disorder with headaches due to traumatic brain injury, currently evaluated as 50 percent disabling for the periods from December 8, 2006 to December 18, 2006 and from September 1, 2007 to August 13, 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


